LICENSE AGREEMENT

THIS LICENSE AGREEMENT ("Agreement") is made effective as of June 10, 2014
("Effective Date"), by and between Genosys, INC, a Utah corporation having a
principal place of business at 1132 E 1145 N Orem, Utah 84097, hereinafter
referred to as “Licensor” and Alpha Genos, LLC, a Delaware company having a
principal place of business at 5314 North 250 West, Suite 350, Provo, Utah
84604, hereinafter referred to as “Licensee.”




RECITALS:




WHEREAS, Licensor represents that it is the sole owner and inventor of certain
inventions and know-how relating to endothermic generators that produce nitric
oxide, described in the “Licensed Patents” defined below; and




WHEREAS, the Licensor and Licensee desire to enter into an Agreement for
Licenses under the Licensed Patents, Licensed Products, and Know-How.




NOW THEREFORE, in consideration of the various payments, covenants, and
agreements contained herein, the Licensor and Licensee agree as follows:




AGREEMENT:

SECTION 1.   DEFINITIONS

“Affiliate” means: (a) any person or entity which controls at least fifty
percent (50%) of the equity or voting stock of the Licensee or (b) any person or
entity of which fifty percent (50%) of the equity or voting stock is owned or
controlled by the Licensee or (c) any person or entity of which at least fifty
percent (50%) of the equity or voting stock is owned or controlled by the same
person or entity owning or controlling at least fifty percent (50%) of Licensee
or (d) any entity in which any officer or employee is also an officer or
employee of Licensee or any person who is an officer or employee of Licensee or
(e) any other relationship as in fact, constitutes actual control.

“Gross Revenues” means the total dollar amount invoiced on sales of Licensed
Product and/or Licensed Processes by  Licensee, Sublicensee or  Affiliates, but
 not  including tax,  warranty repairs, returns, or shipping charges. Total
amount invoiced may include only promotional discounts allowed in amounts
customary in the trade.

“Inventor” means the individual, John W. R. Miller.

“Licensed Field” shall include all uses related to an endothermic generator
system, including all components capable of producing nitric oxide and filling
cylinders or other containers, as well as any accessory or replacement parts
that may be associated with said generator.

“Licensed Patents” means all of the following intellectual property:

(a)

Any and all U.S. and foreign patent application(s) filed by Licensor and
disclosing or relating to generator systems that produce nitric oxide invented
by Inventor as of the Effective Date, whenever filed;

      (b)

Any and all patents issuing from the patent applications identified in
subsection











--------------------------------------------------------------------------------

(a), including, but not limited to, any continuation-in-parts, letters patents,
patents of addition, reissues, re-examinations, extensions, restorations, and
supplementary protection certificates.

“Licensed Product” and “Licensed Process” means:

(a)

In the case of a Licensed Product, any product or part thereof, that:

(1)

is covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Licensed Patents, in any country in which such product is made,
used, imported or sold; or

(2)

is manufactured by using a process that is covered in whole or in part by an
issued, unexpired claim or a pending claim contained in the Licensed Patents, in
any country in which any such process is used or in which any such product is
used, imported, or sold; or

(3)

incorporates, utilizes, or was developed utilizing Know-How or that is
manufactured  using  Know-How  or  using  a  process  developed  using Know-How.

(4)

is an essential or ancillary product, active ingredient, accessory item or
replacement item that is necessary in the use of the Licensed Product and/or
Process.

(b)

In the case of a Licensed Process, any process, that:

(1)

is covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Licensed Patents in any country in which such process is
practiced; or

(2)

incorporates, utilizes, or was developed utilizing Know-How. “Licensed
Territory” shall be worldwide.

Patent Challenge” means a challenge to the validity, patentability,
enforceability and/or non-infringement of any of the Licensed Patents or
otherwise opposing any of the Licensed Patents.

“Know-How”  means  unpatented  technology,  trade  secrets,  and/or  information
 that  was developed by the Inventor, including without limitation methods,
processes, techniques, compounds,  materials, drawings,  indications,  data,
 results  of  tests,  or  studies,  plans,  and expertise, whether patentable or
not, which relates specifically to the Licensed Patents and existing as of the
Effective Date, except that Know-How shall not include the Licensed Patents.

SECTION 2. GRANT OF LICENSES

Licensor hereby grants unto Licensee:

(a)

a worldwide, royalty-bearing, exclusive license, limited to the Licensed Field,
under the Licensed Patents, to exclusively manufacture, have made, develop,
engineer or modify, use, lease, import, export, offer to sell, sell, and have
sold Licensed Products and/or Licensed Processes; and











--------------------------------------------------------------------------------



(b)

a worldwide, royalty-bearing, exclusive license, limited to the Licensed Field,
under the Know-How, to exclusively manufacture, have made, develop, engineer or
modify, use, lease, import, export, offer to sell, sell, and have sold Licensed
Products and/or Licensed Processes; and

(c)

a worldwide, royalty-bearing, non-exclusive license, to purchase, manufacture,
have made, develop, engineer or modify, use, lease, import, export, offer to
sell, sell, and have sold items listed in Exhibit B, (i.e., analyzer devices,
delivery devices, or others items that may be listed in said Exhibit) that are
used in relation to the Licensed Field.

Licensor hereby further grants the right to sublicense the Licenses granted
herein under subsections (a) or (b), under the Licensed Field and under the
Licensed Patents or Know How, subject however, to Licensor approving in writing
the terms and conditions of any sublicense contemplated by Licensee, with such
approval to not unreasonably be withheld.

SECTION 3.  PAYMENTS

License Issue Fees.  Licensee agrees to pay Licensor the following:

(a)

a First License Issue Fee of Two Hundred Fifty Thousand Dollars ($250,000.00)
shall be payable upon the later of either event to occur: 1) the submission of
all necessary documentation by Licensor that is necessary to be reviewed by
auditors, that bring Licensor’s corporate company records and reports up to date
and current with all regulatory statutes, with all such documentation to be
first initially reviewed and approved by a mutually agreed upon third party, or
2) within ninety (90) days of the Effective Date of this Agreement.

i.

Use of Proceeds of First License Issue Fee.  Upon receipt of the proceeds from
the First License Issue Fee, Licensor agrees to use such proceeds to 1) pay any
expenses incurred in the auditing and filing of documentation necessary for
corporate company records/reports to be up to date with all regulatory statutes;
and 2) use any remaining proceeds in the development and procurement of
regulatory approval on the analyzer device and/or delivery device that is
intended be used in conjunction with the generator system under the Licensed
Field.

ii.

Right to Extend.  Licensor hereby agrees to grant Licensee, if elected by
Licensee, two (2) thirty (30) day extensions to fund the First License Issue
Fee.  To elect such right to extend, Licensee must provide written notice to
Licensor of its election to extend and transfer contemporaneously with said
notice Ten Thousand Dollars ($10,000) as an Extension Fee, for each extension
elected.  Said notice and Extension Fee must be received by Licensor prior to
the respective payment deadline. Any Extension Fees received by Licensor shall
be immediately non-refundable and shall be credited as a partial payment towards
the First License Issue Fee.

(b)

a Second License Issue Fee of Two Hundred Fifty Thousand Dollars ($250,000.00)
to be payable according to the following installment schedule:

i.

a first installment of Fifty Thousand Dollars (50,000.00) to be paid











--------------------------------------------------------------------------------

within thirty (30) days of when a commercially viable Endothermic Generator
Filling Station has been submitted for CE approval.

ii.

a second installment of Fifty Thousand Dollars ($50,000.00) to be paid within
thirty (30) days of when regulatory approval has been received and acknowledges
that the Endothermic Generator Filling Station is producing medical grade nitric
oxide gas.

iii.

a third installment of One Hundred fifty Thousand Dollars ($150,000.00) shall be
paid when the Endothermic Generator Filling Station has received either FDA or
CE regulatory approval.  Upon the first of either approval to be obtained, the
third installment fee shall be paid within thirty (30) days of written receipt
of notice of approval by such regulatory agency.

Royalty on Licensed Patents, Licensed Processes, and Know How.  In addition to
the License Issue Fee above, Licensee agrees to pay to Licensor a twenty percent
(20%) royalty of Gross Revenues received by Licensee and any sublicensee from
the Licensed Use of the Licensed Product and/or Licensed Processes.

No Annual Minimum Royalty Payments shall be paid by Licensee. If, however,
Licensee ever sells or assigns the Licenses granted herein,  it shall be
required that Licensee negotiate and obtain an Annual Minimum Royalty Payment in
an amount mutually acceptable by Licensor and Licensee, for the benefit of
Licensor, with said approvals not to be unreasonably withheld.

Timing of Payments.  All amounts owing to Licensor shall be paid on a monthly
basis, due no later than thirty (30) calendar days following the end of each
month in which invoiced payments owed to Licensee have been received and
royalties have been earned. All payments made to Licensor under this Agreement
shall be paid in U.S. dollars to Licensor at the address below:

Genosys INC

1132 E 1145 N

Orem, Ut 84097




Failure to make Payments.  In the event Licensee fails to make monthly royalty
payments timely, interest shall accrue from the due date at the rate of one
percent (1%) per month. However, in no event shall this interest provision be
construed as a grant of permission for payment delay and/or waiver or forfeiture
of the enforcement of default provisions found in this Agreement.  In addition
to the penalty interest, Licensee shall be responsible for any charges Licensee
incurred by an attorney, collection agency, or other out-of-pockets expenses
that were utilized to collect overdue payments or enforce this Agreement.

Furthermore, if payment of monthly royalties, once begun, cease for more than
three (3) months, the licenses granted herein under this Agreement shall
immediately convert to non-exclusive licenses. However, exclusivity may be
restored if all payments in arears, including any interest accrued, are fully
paid within ninety (90) days of the date the Licenses were deeemed to have lost
exclusivity, provided Licensor has not granted any other exclusive licenses by
the time such payments are made.

Accounting of payments.  An accounting statement showing the detailed
calculation of all amounts owed to Licensor shall accompany each payment.  All
payments shall be made without











--------------------------------------------------------------------------------

deductions for taxes, assessments, or other charges of any kind which may be
imposed on Licensor by the United States, any government outside of the United
States, or any political subdivision of such government.  Each party shall
assume responsibility for any taxes, assessments, or other charges that may
apply to their respective share of Gross Revenues.

Record Keeping.  Licensee shall keep books and sufficient records to verify the
accuracy and completeness of Net Revenues received, includings without
limitation, inventory, purchase and invoice records, manufacturing records,
sales analysis, general ledgers, financial statements, and tax returns relating
to the Licensed Products and/or Licensed Processes.   Such information shall be
preserved for at least six (6) years after they are created, or as required by
federal law, both during and after the term of this Agreement.

Licensee shall take all steps reasonably necessary so that Licensor may, within
thirty (30) days of its written request, audit, review and/or copy all of the
books and records at a single U.S. location to verify the accuracy of Licensee’s
accounting.  Such review may be performed by any authorized employee of Licensor
as well as by any attorneys and/or accountants designated by Licensor, upon
reasonable notice and during regular business hours.  If a deficiency with
regard to any payment hereunder is determined, Licensee shall pay the deficiency
within thirty (30) days of receiving notice thereof along with interest in the
amount of one percent (1%) per month. If a royalty payment deficiency for a
calendar year exceeds three percent (3%) of the royalties paid for that year,
then Licensee shall be responsible for paying Licensor’s out-of-pocket expenses
incurred with respect to such review.

SECTION 4. TERM OF AGREEMENT

The term of this Agreement shall commence upon the execution of this Agreement
and continue until to the expiration of all of the Licensed Patents, including
throughout any extensions, continuation-in-parts, reissues, restorations, etc.,
which may be granted.  Thereafter, the parties may extend this Agreement upon
written agreement prior to the expiration of the term.

SECTION 5. TERMINATION

Licensor may terminate this Agreement if Licensee:

(a)

is in breach of any provision of this Agreement, excluding those provisions
relating to payments owed or for which remedies are already specifically
provided, such termination to be effective sixty (60) days after written notice
of such breach by Licensor, provided Licensee does not cure the breach within
the 60-day period;

(b)

provides any false report; or

(c)

shall cease to carry on its business pertaining to Licensed Patents, Licensed
Products and/or Licensed Processes.

Licensee may terminate this Agreement if

(a) 

the Licensed Patents and/or Products are sued for alleged infringement and
Licensor fails to defend, and Licensee desires to terminate the Agreement
instead of incurring legal defense costs;

(b)

the Licensed Patents and/or Licensed Products are determined by  a court of
competent jurisdiction to be held invalid, in which the remedies provided in











--------------------------------------------------------------------------------

Section 8 shall also apply; or

(c)

Licensor is in breach of any provision in this Agreement, such termination to be
effective sixty (60) days after written notice of such breach by Licensee,
provided Licensor does not cure the breach within the 60-day period.

Effects of Termination.  In the event of Termination of this Agreement, the
Licenses granted under this Agreement shall survive until the earliest to occur:
1) the sale and exhaustion of all existing inventory held by Licensee as of the
effective termination date, or 2) the purchase by Licensor of any existing
inventory held by Licensee as of the effective termination date, which shall be
purchased at the lowest negotiated price Licensee has previously contracted with
third parties for sale.

Upon termination of this Agreement, Licensee shall return any and all materials
that contain or reflect licensed  Know-How  and  any  confidential  information
 shall  be  either  returned  or destroyed.

Further, provisions in this Agreement relating to the treatment of confidential
information, as described in Section 12 and the obligation of payment of earned
Royalties described in Section 3, earned prior to the termination effective
date, shall survive termination of this Agreement.

SECTION 6. CERTAIN WARRANTIES AND DISCLAIMERS OF LICENSOR

Licensor warrants that it is the owner of the Licensed Patents or otherwise has
the right to grant the licenses granted to Licensee in this Agreement.  Further,
Licensor warrants that to the best of Licensor’s knowledge, it is not aware of
any lawsuits, disputes, or third-party allegations that the Licensed Patents are
 invalid or  unenforceable or  that the  manufacture, use,  or  sale  of  the
Licensed Products and/or Processes would infringe any third-party rights.

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES WITH RESPECT TO THE USE, SALE, OR
OTHER DISPOSITIONS BY LICENSEE, OR THEIR VENDEES OR OTHER TRANSFEREES, OF
PRODUCTS INCORPORATING OR MADE BY USE OF INVENTIONS LICENSED UNDER THIS
AGREEMENT.

SECTION 7. PATENT PROSECUTION

Licensor will prosecute and maintain the Licensed Patents using counsel of its
choice.  Licensee may request copies of documents sent to and received from the
United States Patent and Trademark Office and foreign patent offices relating to
Licensed Patents.   Licensee agrees to keep all such non-public information
confidential.

Licensor shall pay any and all expenses associated with preparation, filing,
prosecution, issuance, maintenance, and reporting of the Licensed Patents
incurred prior to and after the Effective Date.

It shall be the responsibility of Licensee to keep Licensor fully apprised of
the “small entity” status of Licensee with respect to the U.S. patent laws and
with respect to the patent laws of any other countries, if applicable, and to
inform Licensor of any changes in writing of such status, within thirty (30)
days of any such change.











--------------------------------------------------------------------------------

SECTION 8. INFRINGEMENT  AND INVALIDITY

Licensee shall promptly inform Licensor in writing of any alleged infringement
of the Licensed Patents by a third party and of any available evidence thereof.

In the event that a declaratory judgment action is brought against Licensee or
Licensor by a third party alleging invalidity, unpatentability,
unenforceability, or non-infringement of the Licensed Patents, Licensor shall be
responsible for the sole defense of the action at its own expense. Licensor does
however retain the right to either modify or replace the Licensed Patents,
Licensed Products and/or Processes with a non-infringing equivalent, settle with
the opposing party, or obtain a license from the opposing party so that the
Licensee may continue the use and exploit of the Licensed Patents, Licensed
Products and/or Processes.  In the event that a non-infringing equivalent is
proposed, it must be sufficiently demonstrated and approved by Licensee that the
replacement or modification is functionally and commercially equivalent to the
Licensed Products, and/or Processes. Further, if any lost profits are recovered
from Licensor’s defense of the action, any profits recovered shall be retained
by Licensor.

If Licensor fails to reasonably and adequately defend Licensed Patents, Licensed
Products, and/or Processes, Licensee has the option to take over the defense of
the action and shall be entitled to withold the monthly payment of royalties
from the Licensor until it has recouped its costs in defending any litigation
relating to the validity of the Licensed Patents, Licensed Products, and/or
Processes.  Also in such circumstances, if any lost profits are recovered from
Licensee’s  defense  of  the  litigation,  any  profits recovered  shall  be
 retained  by  Licensee. Licensor herein reserves the right to approve any final
settlement terms or licenses negotiated or to be granted by Licensee, with such
approval from Licensor to not be unreasonably withheld.

In the event that the Licensed Patents, Licensed Products, and/or Processes are
determined by a court of competent jurisdiction to be infringing or invalid and
Licensor is unable to modify the intellectual property into a marketable,
non-infringing equivalent, Licensee shall be entited to 1) terminate this
Agreement immediately and 2) Licensor shall remit fifty percent (50%) of the
royalties (excluding any license issue fees) previously paid under this
Agreement back to Licensee.

SECTION 9. MANUFACTURING AND ENGINEERING

Licensee shall have the right to manufacture all Licensed Products at locations,
vendors, or manufacturing facilities that are mutually agreed upon by both
parties, such approval shall not be unreasonably withheld. Further, Licensee is
allowed to make reasonable modifications to the manufacturing, engineering or
design to current specifications of the Licensed Products, subject to the prior
approval of Licensor which shall not be unreasonably withheld.  Any intellectual
property rights that derive from said modifications or re-engineering shall be
deemed to be owned by Licensor.

Licensee shall also be entitled to purchase at wholesale prices, mutually agreed
upon products, necessary components, required active ingredients, or other
items, from Licensor, described hereafter in Exhibit “B” of this Agreement,
which said Exhibit may be updated and amended from time to time as mutually
agreed upon by the Parties.   In the event that Licensor is able to provide an
adequate supply of said products described in Exhibit B, Licensee shall be
allowed to manufacture the items according to the standards and specifications
provided by Licensor, according to the non-exclusive license granted herein this
Agreement under Section 2(c).











--------------------------------------------------------------------------------

SECTION 10.  CONSULTING AGREEMENT

Licensor agrees that Inventor will be available to consult with Licensee
regarding the subject matter of the Licensed Patents and Know How.

Licensor agrees that Inventor will provide a reasonable number of hours based on
hourly fee listed below of consulting to Licensee throughout the time period
required for regulatory approval and initial production of the Licensed
Product(s).  During this period, Licensee shall pay Licensor Eight Thousand
Dollars ($8,000.00) per month as compensation for consulting services rendered
by Inventor.

After regulatory approval is received and initial production is completed,
Licensee shall pay Licensor, as compensation for Inventor’s consulting
thereafter, an hourly fee of $ Licensee further agrees to reimburse Licensor for
all reasonable out-of-pocket expenses incurred in connection with any consulting
performed under this Agreement.

SECTION 11.  INDEMNITY

Licensee shall indemnify Licensor against all expenses, liabilities, and claims
of every kind, including reasonable attorney fees, by or on behalf of any person
or entity out of any of the following:

(a)

a failure by Licensee to perform any of the terms or conditions of this
Agreement or failure to comply with any law, rule, regulation, verdict, edict of
decree of any administrative agency or legal body whether associated with the
use of generators and/or nitric oxide;

(b)

any injury or damage occuring from use of the Licensed Product and/or Licensed
Processes and arising out of any act or omission, negligence or inadvertance of
the Licensee; and

(c)

failure of the Licensee to comply with any law of any governmental authority.

Notwithstanding the above, however, Licensor shall defend and indemnify Licensee
against all expenses, liabilities, claims or causes of action of any kind,
including reasonable counsel fees, brought by or on behalf of any person or
entity arising out of or resulting from Licensor's negligence, intentional or
unintentional conduct which may be the subject of any lawsuit or claim against
the Licensee, Licensee’s Company or associates.

SECTION 12. CONFIDENTIALITY Each Party shall maintain all information of the
other Party which is treated by such other Party as proprietary or confidential
(referred to herein as “Confidential Information”) in confidence, and shall not
disclose, divulge or otherwise communicate such confidential information to
others, or use it for any purpose, except pursuant to, and in order to carry
out, the terms and objectives of this Agreement, and each party hereby agrees to
exercise every reasonable precaution to prevent and restrain the unauthorized
disclosure of such confidential information by any of its Affiliates, directors,
officers, employees, consultants, subcontractors or agents. The parties agree to
keep the terms of this Agreement confidential, provided that each party may
disclose this Agreement to their authorized agents and investors who are bound
by similar confidentiality provisions. Notwithstanding the foregoing,
Confidential Information of a party shall not include information which: (a) was
lawfully known by the receiving party prior to disclosure of such information by
the disclosing party to the











--------------------------------------------------------------------------------

receiving party; (b) was or becomes generally available in the public domain,
without the fault of the receiving party; (c) is subsequently disclosed to the
receiving party by a third party having a lawful right to make such disclosure;
(d) is required by law, rule, regulation or legal process to be disclosed,
provided that the receiving party making such disclosure shall take all
reasonable steps to restrict and maintain to the extent possible confidentiality
of such disclosure and shall provide reasonable notice to the other party to
allow such party the opportunity to oppose the required disclosure; or (e) has
been independently developed by employees or others on behalf of the receiving
party without access to or use of disclosing party’s information as demonstrated
by written record.

Each party’s obligations under this Section shall extend for a period of five
(5) years from termination or expiration of this Agreement.

SECTION 13.  NOTICES

All notices to be given with respect to this Agreement shall be in writing. Each
notice shall be sent by registered or certified mail, postage prepaid and return
receipt requested, to the party to be notified, at the address set forth below:

LICENSOR:

GeNOsys Inc.

Attn: John W. R. Miller, CEO

1132 E 1145 N

Orem, UT 84097




LICENSEE:

Alpha Genos LLC

Attn: Arthur J Smithee Jr, Manager

5314 North 250 West, Suite 350

Provo, Utah 84604




Every notice shall be deemed to have been given at the time it shall be
deposited in the United States mail in the manner prescribed herein. Nothing
contained herein shall be construed to preclude personal service of any notice
in the manner prescribed for personal service of a summons or other legal
process. In addition, the above addresses may be changed upon written notice to
the other party.

SECTION 14.  ASSIGNABILITY

This Agreement may not be transferred or assigned by Licensee except with the
prior written consent of Licensor, in which case assignee assumes all
responsibilities under this License. Licensor’s consent shall not be
unreasonably withheld.

This Agreement is durable and binding upon all successors, assignees, or
transferrees of either Licensor or Licensee, even in the event of insolvency,
bankruptcy, liquidation, or having a receiver appointed to control assets.

SECTION 15.  SECURITY INTERESTS

If necessary for raising capital or obtaining a loan, Licensee shall be allowed
to encumber or otherwise grant a security interest in the Licenses granted under
this Agreement, however any party taking such security interest shall be bound
by all terms of this Agreement.











--------------------------------------------------------------------------------

SECTION 16.  WAIVERS

The failure of Licensor to insist on a strict performance of any terms and
conditions hereof shall not be deemed a waiver of the rights or remedies that
Licensor may have regarding that specific instance only, and shall not be deemed
a waiver of any subsequent breach or default in any terms and conditions.

SECTION 17.  ATTORNEY’S FEES

In the event of a dispute leading to a court determination of the rights of
Licensor and Licensee, the prevailing party shall be entitled to collect from
the other a reasonable attorney's fee in addition to all court costs.

SECTION 18.  APPLICABLE LAW

This agreement shall be governed by and construed in accordance with the laws of
the State of Utah.

SECTION 19.  INDEPENDENT CONTRACTORS

The parties hereto are independent contractors and not joint ventures or
partners.

SECTION 20.  PATENT MARKINGS

Licensee shall ensure that it applies patent markings that meet all requirements
of U.S. law, 35 U.S.C. §287, with respect to all Licensed Products subject to
this Agreement.

SECTION 21.  RIGHTS NOT TO BE SUSPENDED

Disputes or differences between Licensee and the Licensor shall not interrupt
performance of this Agreement. In the event of any dispute or difference,
parties may continue operations in the same manner as prior to the dispute until
the matters have finally been determined between Licensee and the Licensor by
judicial determination, if necessary.

SECTION 22.  CONTRACT FORMATION & AUTHORITY

Contract Formation. The submission of this Agreement does not constitute an
offer, and this document shall become effective and binding only upon the
execution by duly authorized representatives of both Licensee and Licensor.
  Copies of this Agreement that have not been executed and delivered by both
Licensor and Licensee shall not serve as a memorandum or other writing
evidencing an agreement between the parties.   This Agreement shall
automatically terminate and be of no further force and effect, without the
requirement of any notice from Licensor to Licensee, if Licensor does not
receive the License Issue Fee under Section 3

Authority. Licensor and Licensee hereby warrant and represent that the persons
signing this Agreement have authority to execute this Agreement on behalf of the
party for whom they have signed.

Severability. In the event any provision of this Agreement shall be held by any
court of competent jurisdiction to be illegal, invalid or unenforceable for any
reason, the remaining provisions of this Agreement shall nonetheless remain in
full force and effect.











--------------------------------------------------------------------------------

Section 23.  Force Majeure.

No default, delay, or failure to perform on the part of Licensee or Licensor
shall be considered a default, delay or failure to perform otherwise chargeable
hereunder, if such default, delay or failure to perform is due to causes beyond
either party’s reasonable control including, but not limited  to:  strikes,
 lockouts,  or  inactions  of  governmental  authorities,  epidemics,  war,
embargoes, fire, earthquake, hurricane, flood, acts of God, or default of common
carrier.  In the event of such default, delay or failure to perform, any date or
times by which either party is otherwise scheduled to perform shall be extended
automatically for a period of time equal in duration to the time lost by reason
of the excused default, delay or failure to perform.

SECTION 24.  ENTIRE AGREEMENT; AMENDMENTS OR MODIFICATION

Entire Agreement. This Agreement constitutes the full understanding between the
parties with reference to the subject matter hereof, and no statements or
agreements by or between the parties, whether orally or in writing, shall vary
or modify the written terms of this Agreement. This Agreement supersedes all
prior written and oral negotiations, discussions, agreements and understandings
related to such subject matter.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
the same Agreement.

Section Headings. The section headings herein have been inserted for convenience
of reference only and shall not modify or restrict any of the terms or
provisions hereof. Unless otherwise expressly provided, or unless the context
shall otherwise require, words importing the singular shall include the plural
and words importing the masculine gender shall include the feminine gender, and
vice versa.

Amendments or Modifications. Neither party shall claim any amendment,
modification, or release from any provisions of this Agreement by mutual
agreement, acknowledgment, or otherwise, unless such mutual agreement is in
writing, signed by the other party, and specifically states that it is an
amendment to this Agreement.

SECTION 25.  NO PRESUMPTION

Should any provision of this Agreement require judicial interpretation, the
Court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party as the preparer
of the Agreement, inasmuch as the parties acknowledge that they have jointly
participated in the preparation hereof.

SECTION 26.  TIME IS OF THE ESSENCE

Time is of the essence in all provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

LICENSOR: GENOSYS INC                                        LICENSEE: ALPHA
GENOS LLC



/s/ JOHN W. R. MILLER

/s/ ARTHUR J SMITHEE JR.



By: John W. R. Miller

By: Arthur J Smithee Jr.



Its: CEO

Its: Manager











--------------------------------------------------------------------------------







EXHIBIT “A” TO AGREEMENT






Patent No:

Application No:




US7,220,393 B2




“Nitric Oxide Cylinder Filling Apparatus and Method” Pate Baird Ref # 3460-2-12P














--------------------------------------------------------------------------------







EXHIBIT “B” TO AGREEMENT Negotiated Products and Pricing












1.

Analyzer/ Delivery Unit to be sold to Licensee at wholesale cost of $        

per unit.












